Order, as resettled, granting defendant’s motion for judgment dismissing the complaint unless the plaintiff files a note of issue for the November, 1935, term, and order granting plaintiff’s motion to resettle an order dismissing the complaint, and also order granting defendant’s motion to dismiss the complaint unless plaintiff file a note of issue for the October, 1935, term, in which event motion is deemed denied, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.